10DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
Response to Amendment
In response to the amendment filed on December 23, 2021:
Claims 1-8 and 10-15 are pending;
The 103 rejections of Gail are withdrawn in favor of the new rejections set forth below.
Election/Restrictions
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims as originally presented were directed to particular alternative embodiment wherein only a single energy store and the placement of such is claimed.  Claim 15 is directed to a materially distinct embodiment (species) having plural energy stores attached to left and right hand parts of the waist strap. This particular embodiment defines an invention .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN 102263127) in view of Gail (DE 4301508A1), Liu et al. (EP3270437A1; hereinafter, Liu) and Furui et al. (U.S. Patent Application No. 2014/0151079), Davila et al. (U.S. Patent Application No. 2015/0333377) or Bird (U.S. Patent Application No. 2016/0064778).
Regarding claim 1, Yan discloses a carrying device, comprising
a carrying frame 2/21/22/23, 
energy stores (battery 6) carried by the carrying frame 2/21/22/23
and an electrical connection device 8 carried by the carrying frame for connecting the carrying device to a consumer (power tool, Figs.1-3, applied to claim 1).

    PNG
    media_image1.png
    532
    861
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    594
    931
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    662
    780
    media_image3.png
    Greyscale

Regarding claim 2, the energy store 6 is connected via locking device 5 to the carrying frame in an exchangeable manner (Figs. 1-2, applied to claim 2).
Regarding claim 4, the carrying device comprises a backpack having at least one strap 3 for wearing the carrying device over a shoulder of a user (Figs. 1-3, applied to claim 4).
Regarding claim 5, the at least one strap 3 is fastened to the carrying frame 2/21/22/23 (Figs. 1-3, applied to claim 5).
Regarding claim 6, two straps 3 are provided for wearing the carrying device over both shoulders of a user (Figs. 1-3, applied to claim 6).
Regarding claim 7, the carrying device further comprises a waist strap 4 connected to the carrying frame (Figs. 1-3, applied to claim 7).
Regarding claim 1, Yan does not teach of a transformer device carried by the carrying frame that transforms an electric current drawn from the energy store (claim 1), of a switching device operable to selectively establish and interrupt the electric current between the energy store and the transformer device and between the energy store and the electrical connection device, wherein the switching device is arranged within the energy store (claim 1).
Regarding the inclusion of a transformer device carried by the carrying frame that transforms an electric current drawn from the energy store of claim 1:
Gail discloses a carrying device comprising: a carrying frame (5, see figure); an energy store that is carried by the carrying frame (removable battery, page 2, paragraph 3); a transformer device that is carried by the carrying frame and that transforms an electric current drawn from the energy store (inverter, page 2, paragraph 5); and an electrical connection device, carried by the carrying frame, for connecting the carrying device to a consumer (connected via a separate socket 6 via a spiral spring cable 7, page 3, paragraph 3 or Page 2 paragraph 1).
The addition of an inverter device (transformer) converts the direct current to an alternating current so that the power supply can also power commercially available 220V electrical appliances.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the backpack power supply of Yan to include an inverter device or transformer) since it would have provided for an electrical output design which converted the direct current from the battery pack to an alternating current so that the power supply can also power commercially available 220V electrical appliances or other appliances/devices which run on alternating current.
Regarding providing a switching device operable to selectively establish and interrupt the electric current between the energy store and the transformer device and between the energy store and the electrical connection device:
Liu further teaches in Fig. 12-II of providing a switch directly between a battery pack and DC/AC inverter (transformer device – transforming DC from the battery into AC through the inverter) to control the connection between the battery pack 27-II and transformer device 81-II via a controllable switch 87-II.  In FIG. 13-II, the bypass controller 85-II enables the circuit transmission path to bypass the inverter. The switches 27 at two ends of the inverter are opened, and the switch 87-II between the battery pack and the AC device connection terminal is closed, so as to directly provide electrical energy at the battery pack 27-II to the AC device 23-II (see paras. [0595]-[0596]).
Even if rated voltage values match each other, the conduction of a DC power to the AC device 23-II still has a particular risk. The reason of this is mainly that some electric elements inside some AC devices 23-II cannot work normally at a DC power. A burnout may occur or an AC device may not work. For example, if the AC device 23-II includes an inductive motor or another inductive element, when a DC power is conducted, the inductive motor may burn out. If the AC device 23-II includes a speed adjustment apparatus or a speed stabilization apparatus, when a DC power is conducted, the AC device 23-II may not work. Moreover, because the AC power output by the AC device connection terminal is restricted by the maximum power of the inverter 81-II, even if when an AC power is output, the AC device connection terminal is not suitable for supplying power to some high-power AC devices. To resolve one or more of these problems, as shown in FIG. 12-II and FIG. 13-II, the electrical energy transmission apparatus 1-II further includes an output selection module 80-II. The output selection module 80-II selects a working energy output manner of the AC device connection terminal according to a characteristic of the AC device 23-II connected to the AC device connection terminal. For example, the output selection module 80-II detects whether the AC device 23-II on the AC device connection terminal is suitable for being driven by a DC power to work. For example, if yes, the AC device connection terminal outputs a DC power. Otherwise, the AC device connection terminal does not to output a DC power. For another example, the output selection module 80-II detects whether the AC device on the AC device connection terminal is a device whose power is less than a specific value. If yes, the AC device connection terminal outputs a low-power AC power. Otherwise, the AC device connection terminal does not output an AC power. Refer to the following description for details (para. [0591]).
After the working parameter of the AC device is obtained via the test energy, the output selection module determines whether the working parameter meets a preset condition, so as to correspondingly select a working energy output mode. For example, if the working parameter meets a turn-off condition, the output selection module selects not to output working energy. If the working parameter meets a DC output condition, the output selection module selects to output DC working energy. If the working parameter meets an AC output condition, the output selection module selects to output AC working energy (para. [0593]).
Figs. 1-II to 37-II of Liu are directed to an electrical energy transmission system wherein a battery source (DC energy) and electrical pathways for connecting the DC energy source to either a DC device (such as device 5-II), an AC device (such as devices 21-II and/or devices 23-II; para. [0556]) or turned off.  
Fig. 13-II shows that when the inverter is bypassed, the system switching element 87-II can also be selectively connected and disconnected via switch component 87-II provided between the battery and AC device. To the same embodiment, Liu teaches in paras. [0603]-[0604] that the system is also designed to stop outputting DC test energy. Liu itself teaches, with respect to Figs. 12-II and 13-II that the system is explicitly designed to output DC electrical energy, AC electrical energy or not output working energy (paras. [0592]-[0593]).  Therefore, it is apparent from the teachings of Liu that the switch system of Liu in Figs. 12-II and 13-II and corresponding disclosure provide a clear teachings of an electrical circuit design between an energy store (battery 27-II), transformer (inverter 81-II) and electrical connection device (AC device 23-II) wherein the system includes a switching device 87-II which is operable to selectively establish and interrupt the electric current between the energy store (battery 27-II), transformer (inverter 81-II) and electrical connection device (AC device 23-II).  

    PNG
    media_image4.png
    382
    717
    media_image4.png
    Greyscale

	In addition, it is noted that the claims are to the device and are not to methods of operating.  Even if it were shown that Liu is subjected to a different method of operation, since the electrical connections of Liu (battery, inverter, AC device and switch arrays) are capable of providing various connections and disconnections between the battery and inverter and AC device, the switching device of Liu is held to meet the functionality of the claims absent clear evidence to the contrary.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Finally, as to the concept of selectively connecting and disconnecting a power source such as a battery to any combination of external components including an inverter and external load device, such designs would have been well within the skill of the ordinary worker in the art to provide for desired connection/disconnection of the battery source to any number of external electrical components to which the battery is connected to.  Liu itself teaches that it is known to turn off the energy transmission apparatus during idle or non-working conditions to save electrical energy of the battery pack (para. [0651]).  Thus the concept of switching connections between the battery and inverter/load or load alone would have been readily appreciated by the teachings of Liu and readily apparent to one of ordinary skill in the art to save electrical energy of the battery pack.
Liu essentially recognized that it was known in the art at the time of the instant invention to provide a power system including both a battery pack and transformer device and further to regulate power output from the system by including a switch between the battery pack and transformer device to provide DC or AC power from the power system to a desired load as needed.
Therefore it would have been obvious for a person having ordinary skill in the art before the time of the invention to modify the carrying device for a battery described by modified Yan by utilizing the switching device between the energy store and transformer device described by Liu since the switching device described by Liu has a desirable energy saving effect and would have provided a design for controlling and selecting the power output from the power supply system as desired depending on the load.
Regarding the switching device arranged within the energy store (claim 1):
The placement of the switching device does not appear to materially affect the function of the switch.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.)  
Furui discloses that it was known in the art to dispose a switch device 58 within the battery pack 40 itself to effectively de-energize the battery pack as desired.  Davila similarly discloses a battery with a power disconnect design including an internal switch 130 provided to disconnect battery power as needed (Fig. 1 and corresponding disclosure).  Bird discloses a battery having a manual switch 110 which is provided on the outside of the battery housing itself to allow the user to move the switch contact 106 to operate the battery in an on or off state (Figs. 1-2 and para. [0016]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of modified Yan in view of Liu by providing a switch to the battery pack itself as taught by either Furui, Davila or Bird since it would have provided a design in the battery itself for selectively connecting/disconnecting the battery.  In the least, the placement of the switch is held to be an obvious matter of design choice; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Regarding claim 3, Yan does not teach of providing the energy store and inverter device as a structural unit fastened jointly to the carrying frame in an exchangeable manner.
As discussed above, Gail provided reasonable motivation for the inclusion of an inverter device (transformer) with the battery in the same unit 5.  The inclusion of an inverter was known to provide an electrical design for modifying the output current of the system from direct current to alternating current to effectively power tools which require one or the other type of current form.  Gail discloses a carrying device wherein the energy store (“the power supply part is expediently designed with an exchangeable battery”, page 2, paragraph 3) and the transformer device (“inverter can be installed in the power supply”, page 2, paragraph 5) form a structural unit (power supply part 5, page 3, paragraph 3) and are fastened jointly to the carrying element (power supply part 5, page 3, paragraph 3, see figure). 
Therefore it would have been obvious for a person having ordinary skill in the art before the time of the invention to modify the carrying device of modified Yan to integrate the inverter device and battery into a single unit as taught by Gail since it would have made the components integral.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Regarding claim 10, modified Yan discloses the carrying device as set forth above. 
Modified Yan does not disclose a carrying device further comprising a detection device that is provided on the connection device and that detects whether a consumer is connected to the connection device; and wherein the detection device is coupled to the switching device such that the switching device is only closable when a consumer is connected to the connection device is detected.
Liu teaches of a carrying device for a battery ([0008-0009]) comprising a detection device (trigger mechanism, [0824]) that is provided on the connection device (“a trigger mechanism is arranged on the AC output interface 11 -III”, [0824]) and that detects whether a consumer is connected to the connection device (“When an AC plug of the AC electrical device 300-111 is inserted into the AC output interface 11-111, the trigger mechanism is triggered”, [0824]); and wherein the detection device (trigger mechanism, [0824]) is coupled to the switching device (“The trigger mechanism is connected to the start switch”, [0825]) such that the switching device is only closable when a consumer is connected to the connection device is detected (“When the AC plug is inserted, the preset position is touched and triggered by the AC plug, to enable the start switch linked to the trigger switch to be turned on”, [0825]).
Liu further teaches the trigger mechanism and the start switch are disposed in a linked manner, so that at the same time when the power supply system brings a desirable energy saving effect, operation convenience is provided to the user.
Liu teaches that the main body further includes a monitoring apparatus. The monitoring apparatus monitors a signal at the electrical energy output interface. The conversion circuit adjusts the output voltage of the electrical energy output interface according to a signal detected by the monitoring apparatus (para. [0026]).  The present invention further provides another electrical energy transmission apparatus. The electrical energy transmission apparatus includes: a main body; an input component, disposed on the main body, and connected to multiple cells; an output component, disposed on the main body, and including a DC device interface, where the DC device interface includes a positive terminal, a negative terminal, and a recognition terminal, and the recognition terminal detects a type of an electrical device connected to the output component; and an adapter component, disposed on the main body, and transferring electrical energy from the input component to the output component, where the adapter component receives a signal of the recognition terminal and outputs corresponding electrical energy to the positive terminal and the negative terminal (para. [0033]).   The present invention further provides another electrical energy transmission method for an electrical energy transmission apparatus, including the following steps: S 1. connecting a DC power supply for DC electrical energy; S2. detecting a parameter of a connected AC device; S3. determining whether the parameter meets an AC power output condition; and S4. if a determining result in step S3 is yes, transmitting AC electrical energy to the AC device (para. [0134]).  The output selection module 80-II selects a working energy output manner of the AC device connection terminal according to a characteristic of the AC device 23-II connected to the AC device connection terminal. For example, the output selection module 80-II detects whether the AC device 23-II on the AC device connection terminal is suitable for being driven by a DC power to work. For example, if yes, the AC device connection terminal outputs a DC power. Otherwise, the AC device connection terminal does not to output a DC power. For another example, the output selection module 80-II detects whether the AC device on the AC device connection terminal is a device whose power is less than a specific value. If yes, the AC device connection terminal outputs a low-power AC power. Otherwise, the AC device connection terminal does not output an AC power (para. 0591).
This ensured that without adding an operation step, the power supply system is turned on when an AC electrical device is connected, and the power supply system is turned off when the AC electrical device is detached.
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the carrying device described by modified Yan by utilizing the detection device coupled to the switching device as described by Liu since it provides a desirable energy saving effect while also providing operational convenience to the user.
Regarding claim 11, modified Yan does not discloses the carrying device of the switching device wherein the switching device is automatically closable when the connection of a consumer to the connection device is detected.  
As discussed above, Liu teaches of configurations for detecting the device being powered by the power system and switching the electrical pathway therein to output the desired AC or DC power from the power system.  Such configuration would have included opening or closing the switch to the transformer device or inverter as taught by Liu (discussed above) to achieve the desired power form.
The power supply system is powered by the battery pack and the energy is restricted. If the control circuit on the power supply platform stays in a standby state and consumes power, the energy of the battery pack slowly becomes exhausted. In this case, first, energy sources are wasted, and second, a user may have no electricity to use when the user needs to use some, which affects the work of the user. However, if a component such as a start button is configured on the power supply system, for example, the power supply platform according to a conventional concept, every time when a user works, the user needs to turn on a switch of the power supply system 1 and a switch of the power tool, and further needs to turn off the switches every time the user finishes working. Therefore, operations are complex. The user may occasionally forget to turn off a switch, and the power of the battery pack may still get exhausted. In this embodiment, the trigger mechanism and the start switch are disposed in a linked manner, so that at the same time when the power supply system brings a desirable energy saving effect, operation convenience is provided to the user. Therefore, it is ensured that without adding an operation step, the power supply system is turned on when a power tool is connected to the adapter, and the power supply system is turned off when a power tool is detached from the adapter (para. [0799], [0826]).  The output interface detects a type of a connected plug to automatically output different values or different types of voltages, instead of selecting a working mode of an energy storage device by a using knob (para. [0701].  Specifically, the power supply system detects a type of a connected electrical device to automatically control the relays to be turned on or off, so as to implement that the battery pack outputs a voltage value corresponding to the type of the electrical device (para. [0275]).  A user only needs to connect the AC device 23-II to the AC device connection terminal to enable the AC device connection terminal to automatically detect a characteristic of the AC device, and correspondingly outputs DC working energy or AC working energy or does not output working energy. The operation is simple and direct (para. [0637]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the system of modified Yan to further include structure and function to detect the device being powered and close or open the switch as needed based on the particular device power demand as taught by Liu since it would have provided an automatic selection of the power switch configuration accordingly, simplified operation of the system and saved energy.
Regarding claim 12, modified Yan discloses the carrying device as claimed in claim 1, but does not disclose at least one of the following further components is carried by the carrying frame:
-    a charging device for the energy store,
-    a photovoltaic device for charging the energy store,
-    a heating device for providing heat,
-    a cooling device for providing refrigeration,
-    a lighting device, and
-    a low-voltage connection device.
Liu teaches of a carrying device for a battery ([0008-0009]) that carries a charger ([0262-0263]). Liu further teaches that the charger can be used to charge a battery pack carried by the carrying device ([0546]).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to modify the carrying device described by modified Yan by including the charger described by Liu in order to charge the battery pack carried by the carrying device.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN 102263127) in view of Gail (DE 4301508A1), Liu et al. (EP3270437A1; hereinafter, Liu) and Furui et al. (U.S. Patent Application No. 2014/0151079), Davila et al. (U.S. Patent Application No. 2015/0333377) or Bird (U.S. Patent Application No. 2016/0064778) as applied to claim 7 above, and further in view of Niecke (U.S. Patent No. 3,919,615) and Johnson et al. (U.S. Patent Application No. 2013/0088220).
Regarding claim 13, as discussed above, Yan teaches of fastening the energy store 6 to the carrying frame 2/21/22/23 (Figs. 1-3). Modified Yan teaches the addition of a transformer to the system as further taught by Gail and Liu above.  
However modified Yan does not teach of providing the transformer device fastened to the waist strap (claims 8 and 13).
As shown in Yan, the backpack power device includes a frame 2 for holding the battery 6 and a power output cable 8 extending from the device to provide power from the backpack to a device such as a power tool. The concept of further including an inverter device (transformer) to modify the output current of a battery system was taught by Gail and Liu.
As to the particular placement of the transformer, the placement is held to be a matter of design choice and while in some instances the transformer can be integrated with the battery (see Gail element 5), it is just as well within the skill of the ordinary worker in the art to make these elements separate and to place them in any desired manner including providing the inverter to a waist strap as a separate electrical component (Niecke, inverter 80, separate from the power source and attached to a waist belt).  Johnson further teaches that a power system having both an inverter 42 and battery pack 40 wherein in some embodiments the battery pack 40 and inverter can be belt mounted and/or mounted on a harness (carrier frame) or other arrangements such as a rucksack (para. [0028]), thereby teaching that various placement of the battery pack and inverter to respective belt and/or carrier frame were known configurations in the art and a matter of design choice. This design effectively provides the necessary power and power conversion from the device to a load.  The placement of the inverter (transformer) is held to be an obvious matter of design choice; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN 102263127) in view of Gail (DE 4301508A1), Liu et al. (EP3270437A1; hereinafter, Liu) and Furui et al. (U.S. Patent Application No. 2014/0151079), Davila et al. (U.S. Patent Application No. 2015/0333377) or Bird (U.S. Patent Application No. 2016/0064778) as applied to claim 1 above, and further in view of Niecke (U.S. Patent No. 3,919,615) and Johnson et al. (U.S. Patent Application No. 2013/0088220).
Regarding claim 14, Yan teaches of fastening the energy store to the carrying frame in an exchangeable manner (Figs. 1-3). Modified Yan in view of Gail and Liu obviate the inclusion of a transformer or inverter device to a battery power system to effectively change the output from direct current to alternating current as needed to power either d.c. or a.c. power devices.   Liu further teaches that the battery pack 27-II or similar and DC/AC inverter 81-II or similar are separate from one another (Figs. 13-I, 13-II).  
Modified Yan does not teach of fastening the transformer separately to the carrying frame as recited in claim 14.
As to the particular placement of the transformer, the placement is held to be a matter of design choice and while in some instances the transformer can be integrated with the battery (see Gail element 5), it is just as well within the skill of the ordinary worker in the art to make these elements separate and to place them in any desired manner including providing the inverter to a waist strap (Niecke, inverter 80, separate from the power source and attached to a waist belt).  Such will effectively provide the necessary power and power conversion from the device to a load.  Johnson further teaches that a power system having both an inverter 42 and battery pack 40 wherein in some embodiments the battery pack 40 and inverter can be belt mounted and/or mounted on a harness (carrier frame) or other arrangements such as a rucksack (para. [0028]), thereby teaching that various placement of the battery pack and inverter to respective belt and/or carrier frame were known configurations in the art and a matter of design choice.  The particular placement of the transformer (belt or carrying frame) is a simple matter of design choice with no evidence that one configuration is unexpectedly advantageous over other configurations. In general, the placement of the inverter (transformer) is held to be an obvious matter of design choice; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In summation above, Yan teaches of a carrying frame for carrying an energy store and an electrical connection device for connecting the device to a consumer (power load).  
	Gail and Liu obviate the addition of an inverter (transformer) to a battery power system to change the power output to d.c. or a.c. power as needed.  Therefore obviating the addition of an inverter/transformer to the backpack battery power system of Yan as discussed in detail above.  Liu further obviates the inclusion of a switching device to selectively establish and interrupt current between the energy store and the transformer device as discussed above.  Each of Furui, Davila and Bird teach of providing the switch within the battery itself to energize/de-energize accordingly.
	One of ordinary skill in the art would have had sufficient skill to modify the battery backpack of Yan to include the additional features of an inverter and switch to the system as discussed above for the purposes of controlling the power output and current type output from the battery system.
	As to the various iterations of the particular claimed placement of the energy store and transformer, the combination of Niecke and Johnson show that the particular placement of a battery pack and inverter can be provided in any combination to a waist belt or a harness or other body worn arrangement thereby teaching that various placement of the battery pack and inverter to respective belt and/or carrier frame were known configurations in the art and a matter of design choice.  Furthermore, the disclosure provides no showing that any of these particular designs are critical.  There is no evidence to establish any novel function or other advantages associated with any particular embodiment over another.  Rather, it would appear that the placement of the energy store and/or transformer in various embodiments constitutes a matter of design choice and the various alternative embodiments do not modify the operation of the overall device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.)   In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).   Also see Ex parte Spangler, Appeal No. 2018-003800 (Feb. 20, 2019, U.S. Application Ser. No 11/679,958). Design choice is appropriate when there is no evidence as to why the differences between the claimed invention and the prior art would result in a different function or give unexpected results.  See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995).
	Thus, for at least these reasons the claimed invention stands rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/062131 discloses a battery carrier system wherein the battery can be carried on a side of the belt portion 1 of the system.  CN 202016044U and CN 202042530U disclose various battery backpack power systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725